Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The Amendment filed on March 10, 2021 has been received and entered. Claims 21, 22, 30, 31 and 39 have been amended. Claims 21-40 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claim 21 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,169,341.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 21 of the instant application substantially recites the limitations of claim 1 of Patent 10,169,341 as shown in comparison table below.

Instant Application
Patent 10,169,341
claim 21, a computer program product comprising a non-transitory machine-readable storage medium storing instructions the instructions, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
causing a content object to undergo one or more modifications initiated by one or more users of a content management system during a workflow process involving one or more actions performed by a user of the content management system, the content object comprising content and metadata of a document maintained by the content management system within a first file structure, the first file structure of the content management system providing a first level of access to the document for the one or more users of the content management system, the first level of access comprising an ability to edit the content object;
providing the first level of access to the document within the first file structure for the one or more users of the content management system; 
assigning a location for the content object within a file plan of a records management system in response to detecting a declaration of the document as a record, the declaration being automatically generated in response to a rule invoked when the user of the content management system interacts with a user interface menu to change an attribute associated with the content object, the rule including a definition of a dynamic file path based on the associated attribute;
moving the content object from the first file structure to the location in the file plan; 
creating, in response to the moving, a record marker in the first file structure, the record marker identifying a navigation path from the first file structure to the location of the content object in the file plan; and 
providing, for the one or more users of the content management system and via the record marker, a second level of access to the content object at the location in the file plan, the second level of access comprising a view permission for the document from within the first file structure via a user interface of the content management system, the second level of access limiting the ability to edit the content object from the file plan of the records management system.

1. A computer program product comprising a non-transitory machine-readable storage medium storing instructions the instructions, when executed by at least one programmable
processor, cause the at least one programmable processor to perform operations comprising:
      causing a content object to undergo one or more modifications initiated by one or more users of a content management system, the content object comprising content and metadata of a document maintained by the content management system within a first file structure, the first file structure of the content management system providing a first level of access to the document for the one or more users of the content management system, the first level of access comprising an ability to edit the content object; 
     providing the first level of access to the document within the first file structure for the one or more users of the content management system; detecting a declaration of the document as a record; 
     assigning a location for the content object within a file plan of a records management system in response to the detecting the declaration of the document as the record, the records management system capturing and preserving records based upon one or more records management standards; 
     moving the content object from the first file structure to the location in the file plan; 
     creating, in response to the moving, a record marker in the first file structure, the record marker identifying a navigation path from the first file structure to the location of the content object in the file plan; 
     providing, for the one or more users of the content management system and via the record marker, a second level of access to the content object at the location in the file plan, the second level of access being limited relative to the first level of access, the second level of access comprising a view permission for the document from within the first file structure via a user interface of the content3Via EFSDocket No. 46294-506001US Customer No. 64046management system, the second level of access not including the ability to edit the content object from the file plan of the records management system; and 
     sending a notification to a records manager regarding the declaration of the document as the record.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “sending a notification to a records manager regarding the declaration of the document as the record” of claims 1 of Patent 10,169,341 to arrive at the claim 21 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 25, 27, 29, 30, 34, 36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over DeBie (U.S. Pat. Pub. 2008/0155652, hereinafter, “DeBie’652”) in view of DeBie (U.S. Pat. Pub. 2008/0154970, hereinafter, “DeBie’970”).

Referring to claim 21, DeBie’652 teaches a computer program product comprising a non-transitory machine-readable storage medium storing instructions the instructions, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
causing a content object to undergo one or more modifications initiated by one or more users of a content management system (a user to create and manage record information objects (RIOs), see DeBie’652, Para. 17), the content object comprising content and metadata of a document (document metadata 164 providing information on the document represented by the RIO [as a content object], such as the document type, attributes of the document, and document content; a location reference 166 indicating the location of the document or object represented by the RIO, see DeBie’652, Para. 29) maintained by the content management system within a first file structure (a file system location, file metadata, content within the stored document (e.g., fields within an electronic form), etc., see DeBie’652, Para. 18), the first file structure of the content management system providing a first level of access to the document for the one or more users of the content management system (users and/or groups of users permitted access to a document and the level of permitted access (e.g., read-only, read-write, delete, etc.), see DeBie’652, Para. 45. In a rule for making existing security read-only, the documents assigned to the container have a pre-file plan document access control list indicating users permitted access to the document before being added to the file plan, see DeBie’652, Para. 47), the first level of access comprising an ability to edit the content object (An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc. An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc., see DeBie’652, Para. 8); 
providing the first level of access to the document within the first file structure for the one or more users of the content management system (The users in the pre-file plan document access control list may have read-only and/or read-write privileges to the document. The rule for making existing security read-only adds the users indicated in the pre-file plan document access control list to the file plan document access control list with read-only access permission. Thus, the users in the pre-file plan document access control list having read and write access to the document before the document is added to the file plan will have read-only access after the document is added to the file plan, see DeBie’652, Para. 47); 
assigning a location for the content object within a file plan of a records management system in response to detecting a declaration of the document as a record (Documents stored in the content management system may not initially be managed as part of a records management system until they go through a "declaration" procedure that creates a corresponding record information object (RIO) for the document, see DeBie’652, Para. 4. The RIOs location references 166 (FIG. 2) may reference electronic documents 214, 216, 218 and objects 220, 222 (e.g., databases, programs, etc.) stored in electronic storage media in object stores 224, 226, see DeBie’652, Para. 32), the declaration being automatically generated in response to a rule invoked when the user of the content management system interacts with a user interface menu to change an attribute associated with the content object, the rule including a definition of a dynamic file path (hierarchically arranged containers, where each container in the hierarchy may include other descendent containers, e.g., file plans, folders, record folders, categories, etc., and RIOs. The hierarchical arrangement of containers in file plans 204 and 206 may be implemented in the directories of a hierarchical file system, where each container comprises a folder in a directory, sharing a root node, such as the classification schemes 202, see DeBie’652, Para. 31) based on the associated attribute (Declaring a new RIO is performed either manually or through automated processes that categorize a newly added document based upon characteristics associated with the document. In a workflow process reaching a predefined point in a workflow may trigger an automatic declaration of a document being processed in the workflow. In the case of automatic declaration of a document, processes automatically analyze the document when it is saved/filed/submitted to the content engine 106, see DeBie’652, Para. 18. The RMA 102 also processes user commands submitted via a user interface 104 (e.g., a web browser) that may run on a connected client system or the server 100 to enable a user to create and manage record information objects (RIOs) stored within the created file plans, see DeBie’652, Para. 17);
moving the content object from the first file structure to the location in the file plan (A request to add a document to the file plan is received and a file plan document access control list is generated according to the defined access control list rule, see DeBie’652, Para. 10); 
creating, in response to the moving, a record marker in the first file structure, the record marker identifying a navigation path from the first file structure to the location of the content object in the file plan (During a declaration stage, an RIO is created for a new document, and the RIO is stored in a file plan object store 110 (see, FIG. 2), see DeBie’652, Para. 18, the document is declared in the file plan and assigned to a container, the RIO, e.g., 238 in the container may comprise a pointer or identifier, e.g., record identifier, to an RIO database object in the metadata database 124. The RIO record in the database 124 may include a pointer to one or more other rows in the database 124 including the RIO information, such as the document metadata 164, location reference 166, and file plan document access control list (ACL) 168, see DeBie’652, Para. 34, wherein The RIO record in the database 124 is interpreted as record marker); and 
providing, for the one or more users of the content management system and via the record marker (management operations, such as processes that need to process and access the document metadata, may access the metadata from the metadata database 124, see DeBie’652, Para. 35, The RIO record in the database 124 may include a pointer to one or more other rows in the database 124 including the RIO information, such as the document metadata 164, location reference 166, and file plan document access control list (ACL) 168, see DeBie’652, Para. 34), a second level of access to the content object at the location in the file plan (The RMA 102 enables a user (e.g., a human records manager) via the user interface 104 to … create and manage access control lists and access control list rules; create and manage the record folders, see DeBie’652, Para. 20), the second level of access comprising a view permission for the document from within the first file structure via a user interface of the content management system, the second level of access limiting the ability to edit the content object from the file plan of the records management system (An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc. An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc., see DeBie’652, Para. 8, wherein the read-write access is limited to one or more document, so that it teaches limitation “limiting the ability to edit the content object”).
However, DeBie’652 does not explicitly teach
during a workflow process involving one or more actions performed by a user of the content management system;
moving the content object from the first file structure to the location in the file plan without the user directly initiating the moving of the content object.
DeBie’970 teaches
during a workflow process involving one or more actions performed by a user of the content management system (Upon detecting a particular event (e.g., detection of an event and/or expiration of a time period), the RMA 102 initiates actions for disposing (e.g., transfer, review, destroy, archive, etc.) of the document, but not necessarily the corresponding RIO representing the document, from the system, see DeBie’970, Para. 27. Advanced users, records managers and integrators use the "advanced" tools of the workplace 112 such as the process designer and entry template designer to perform… create and modify workflow definitions that define the disposition review process, see DeBie’970, Para. 32);
moving the content object from the first file structure to the location in the file plan without the user directly initiating the moving of the content object (moving or copying the document from the file system into an object store or leaving the document in the file system and including a pointer in the file plan to the document in the file system, see DeBie’970, Para. 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeBie’652, to have during a workflow process involving one or more actions performed by a user of the content management system; moving the content object from the first file structure to the location in the file plan without the user directly initiating the moving of the content object, as taught by DeBie’970, to have improved techniques for file plan import and sync over multiple systems (DeBie’970, Para. 10).

As to claim 25, DeBie’652 teaches originating the content object as the document, the originating comprising at least one of creation of a new document, copying of an existing document or importing of an existing document from another system into the first file structure of the content management repository (the file sets and metadata are maintained in separate storage systems and commands to copy the file sets and metadata are transmitted by systems over a network, see DeBie’652, Para. 68).

As to claim 27, DeBie’652 teaches maintaining user permissions for access to the content object subject to an original set of permissions within the content management system modified by one or more records management policies applied to the content object as a result of designation of the content object as the record (the file plan supports specifying management rules for RIOs placed within particular document categories and sub-categories. Such rules include user role-based access/permissions to RIOs and their associated documents, and defining access control lists and access control list rules, see DeBie’652, Para. 7, setting security defaults, see DeBie’652, Para. 21. The users in the pre-file plan document access control list may be provided with read-only access to the document in the file plan document ACL 168, see DeBie’652, Para. 48).

As to claim 29, DeBie’652 teaches an automated declaration resulting from occurrence of a trigger event or action defined by a rule (reaching a predefined point in a workflow may trigger an automatic declaration of a document being processed in the workflow. In the case of automatic declaration of a document, processes automatically analyze the document when it is saved/filed/submitted to the content engine 106. Such analysis involves extraction of, for example, a file system location, file metadata, content within the stored document (e.g., fields within an electronic form), see DeBie’652, Para. 18).

Referring to claim 30, DeBie’652 teaches a computer-implemented method, wherein a content object is modifiable by one or more users of a content management system (a user to create and manage record information objects (RIOs), see DeBie’652, Para. 17), the content object comprising content and metadata of a document (document metadata 164 providing information on the document represented by the RIO [as a content object], such as the document type, attributes of the document, and document content; a location reference 166 indicating the location of the document or object represented by the RIO, see DeBie’652, Para. 29) maintained by the content management system within a first file structure (a file system location, file metadata, content within the stored document (e.g., fields within an electronic form), etc., see DeBie’652, Para. 18), the first file structure of the content management system providing a first level of access to the document for the one or more users of the content management system (users and/or groups of users permitted access to a document and the level of permitted access (e.g., read-only, read-write, delete, etc.), see DeBie’652, Para. 45. In a rule for making existing security read-only, the documents assigned to the container have a pre-file plan document access control list indicating users permitted access to the document before being added to the file plan, see DeBie’652, Para. 47), the first level of access comprising an ability to edit the content object (An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc. An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc., see DeBie’652, Para. 8), the method comprising:
providing the first level of access to the document within the first file structure for the one or more users of the content management system (The users in the pre-file plan document access control list may have read-only and/or read-write privileges to the document. The rule for making existing security read-only adds the users indicated in the pre-file plan document access control list to the file plan document access control list with read-only access permission. Thus, the users in the pre-file plan document access control list having read and write access to the document before the document is added to the file plan will have read-only access after the document is added to the file plan, see DeBie’652, Para. 47); 
assigning a location for the content object within a file plan of a records management system in response to detecting a declaration of the document as a record (Documents stored in the content management system may not initially be managed as part of a records management system until they go through a "declaration" procedure that creates a corresponding record information object (RIO) for the document, see DeBie’652, Para. 4. The RIOs location references 166 (FIG. 2) may reference electronic documents 214, 216, 218 and objects 220, 222 (e.g., databases, programs, etc.) stored in electronic storage media in object stores 224, 226, see DeBie’652, Para. 32);
moving the content object from the first file structure to the location in the file plan (A request to add a document to the file plan is received and a file plan document access control list is generated according to the defined access control list rule, see DeBie’652, Para. 10) the location in the file plan being assigned in response to detecting a declaration of the document as a record (Documents stored in the content management system may not initially be managed as part of a records management system until they go through a "declaration" procedure that creates a corresponding record information object (RIO) for the document, see DeBie’652, Para. 4. The RIOs location references 166 (FIG. 2) may reference electronic documents 214, 216, 218 and objects 220, 222 (e.g., databases, programs, etc.) stored in electronic storage media in object stores 224, 226, see DeBie’652, Para. 32);
creating, in response to the moving, a record marker in the first file structure, the record marker identifying a navigation path from the first file structure to the location of the content object in the file plan (During a declaration stage, an RIO is created for a new document, and the RIO is stored in a file plan object store 110 (see, FIG. 2), see DeBie’652, Para. 18, the document is declared in the file plan and assigned to a container, the RIO, e.g., 238 in the container may comprise a pointer or identifier, e.g., record identifier, to an RIO database object in the metadata database 124. The RIO record in the database 124 may include a pointer to one or more other rows in the database 124 including the RIO information, such as the document metadata 164, location reference 166, and file plan document access control list (ACL) 168, see DeBie’652, Para. 34, wherein The RIO record in the database 124 is interpreted as record marker); and 
providing, for the one or more users of the content management system and via the record marker (management operations, such as processes that need to process and access the document metadata, may access the metadata from the metadata database 124, see DeBie’652, Para. 35, The RIO record in the database 124 may include a pointer to one or more other rows in the database 124 including the RIO information, such as the document metadata 164, location reference 166, and file plan document access control list (ACL) 168, see DeBie’652, Para. 34), a second level of access to the content object at the location in the file plan (The RMA 102 enables a user (e.g., a human records manager) via the user interface 104 to … create and manage access control lists and access control list rules; create and manage the record folders, see DeBie’652, Para. 20), the second level of access comprising a view permission for the document from within the first file structure via a user interface of the content management system, the second level of access limiting the ability to edit the content object from the file plan of the records management system (An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc. An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc., see DeBie’652, Para. 8, wherein the read-write access is limited to one or more document, so that it teaches limitation “limiting the ability to edit the content object”).
However, DeBie’652 does not explicitly teach
during a workflow process involving one or more actions performed by a user of the content management system; 
the declaration being automatically generated in response to a rule invoked when a user of the content management system interacts with a user interface menu to change an attribute associated with the content object.
DeBie’970 teaches
during a workflow process involving one or more actions performed by a user of the content management system (Upon detecting a particular event (e.g., detection of an event and/or expiration of a time period), the RMA 102 initiates actions for disposing (e.g., transfer, review, destroy, archive, etc.) of the document, but not necessarily the corresponding RIO representing the document, from the system, see DeBie’970, Para. 27. Advanced users, records managers and integrators use the "advanced" tools of the workplace 112 such as the process designer and entry template designer to perform… create and modify workflow definitions that define the disposition review process, see DeBie’970, Para. 32);
the declaration being automatically generated in response to a rule invoked when a user of the content management system interacts with a user interface menu to change an attribute associated with the content object (the RMA 102 sets events and or file system security options on one or more containers (e.g., folders) so that when a document is added to the one or more containers (e.g., folders) in a record object store, the document is automatically declared as a record in the corresponding part of the file plan. An event may be described as any action, trigger or condition that causes another action or creates another condition. For example, an event may be a user action, such as a document being added to a folder or metadata of the document being modified, see DeBie’970, Para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeBie’652, to have during a workflow process involving one or more actions performed by a user of the content management system; the declaration being automatically generated in response to a rule invoked when a user of the content management system interacts with a user interface menu to change an attribute associated with the content object, as taught by DeBie’970, to have improved techniques for file plan import and sync over multiple systems (DeBie’970, Para. 10).

Claim 34 is rejected under the same rationale as stated in the claim 25 rejection.

Claim 36 is rejected under the same rationale as stated in the claim 27 rejection.

Claim 38 is rejected under the same rationale as stated in the claim 29 rejection.

Referring to claim 39, DeBie’652 teaches a system comprising: 
computer hardware comprising a programmable processor and a machine-readable storage medium storing instructions (computer readable medium is accessed and executed by a processor, see DeBie’652, Para. 59), the instructions, when executed by the programmable processor, causing the programmable processor to perform operations comprising: 
causing a content object to undergo one or more modifications initiated by one or more users of a content management system (a user to create and manage record information objects (RIOs), see DeBie’652, Para. 17), the content object comprising content and metadata of a document (document metadata 164 providing information on the document represented by the RIO [as a content object], such as the document type, attributes of the document, and document content; a location reference 166 indicating the location of the document or object represented by the RIO, see DeBie’652, Para. 29) maintained by the content management system within a first file structure (a file system location, file metadata, content within the stored document (e.g., fields within an electronic form), etc., see DeBie’652, Para. 18), the first file structure of the content management system providing a first level of access to the document for the one or more users of the content management system (users and/or groups of users permitted access to a document and the level of permitted access (e.g., read-only, read-write, delete, etc.), see DeBie’652, Para. 45. In a rule for making existing security read-only, the documents assigned to the container have a pre-file plan document access control list indicating users permitted access to the document before being added to the file plan, see DeBie’652, Para. 47), the first level of access comprising an ability to edit the content object (An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc. An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc., see DeBie’652, Para. 8); 
providing the first level of access to the document within the first file structure for the one or more users of the content management system (The users in the pre-file plan document access control list may have read-only and/or read-write privileges to the document. The rule for making existing security read-only adds the users indicated in the pre-file plan document access control list to the file plan document access control list with read-only access permission. Thus, the users in the pre-file plan document access control list having read and write access to the document before the document is added to the file plan will have read-only access after the document is added to the file plan, see DeBie’652, Para. 47); 
assigning a location for the content object within a file plan of a records management system in response to detecting a declaration of the document as a record (Documents stored in the content management system may not initially be managed as part of a records management system until they go through a "declaration" procedure that creates a corresponding record information object (RIO) for the document, see DeBie’652, Para. 4. The RIOs location references 166 (FIG. 2) may reference electronic documents 214, 216, 218 and objects 220, 222 (e.g., databases, programs, etc.) stored in electronic storage media in object stores 224, 226, see DeBie’652, Para. 32); 
moving the content object from the first file structure to the location in the file plan (A request to add a document to the file plan is received and a file plan document access control list is generated according to the defined access control list rule, see DeBie’652, Para. 10); 
creating, in response to the moving, a record marker in the first file structure, the record marker identifying a navigation path from the first file structure to the location of the content object in the file plan (During a declaration stage, an RIO is created for a new document, and the RIO is stored in a file plan object store 110 (see, FIG. 2), see DeBie’652, Para. 18, the document is declared in the file plan and assigned to a container, the RIO, e.g., 238 in the container may comprise a pointer or identifier, e.g., record identifier, to an RIO database object in the metadata database 124. The RIO record in the database 124 may include a pointer to one or more other rows in the database 124 including the RIO information, such as the document metadata 164, location reference 166, and file plan document access control list (ACL) 168, see DeBie’652, Para. 34, wherein The RIO record in the database 124 is interpreted as record marker).
However, DeBie’652 does not explicitly teach
during a workflow process involving one or more actions performed by a user of the content management system. 
DeBie’970 teaches
during a workflow process involving one or more actions performed by a user of the content management system (Upon detecting a particular event (e.g., detection of an event and/or expiration of a time period), the RMA 102 initiates actions for disposing (e.g., transfer, review, destroy, archive, etc.) of the document, but not necessarily the corresponding RIO representing the document, from the system, see DeBie’970, Para. 27. Advanced users, records managers and integrators use the "advanced" tools of the workplace 112 such as the process designer and entry template designer to perform… create and modify workflow definitions that define the disposition review process, see DeBie’970, Para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeBie’652, to have during a workflow process involving one or more actions performed by a user of the content management system, as taught by DeBie’970, to have improved techniques for file plan import and sync over multiple systems (DeBie’970, Para. 10).

As to claim 40, DeBie’652 teaches
providing, for the one or more users of the content management system and via the record marker (management operations, such as processes that need to process and access the document metadata, may access the metadata from the metadata database 124, see DeBie’652, Para. 35, The RIO record in the database 124 may include a pointer to one or more other rows in the database 124 including the RIO information, such as the document metadata 164, location reference 166, and file plan document access control list (ACL) 168, see DeBie’652, Para. 34), a second level of access to the content object at the location in the file plan (The RMA 102 enables a user (e.g., a human records manager) via the user interface 104 to … create and manage access control lists and access control list rules; create and manage the record folders, see DeBie’652, Para. 20), the second level of access comprising a view permission for the document from within the first file structure via a user interface of the content management system, the second level of access excluding the ability to edit the content object from the file plan of the records management system (An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc. An access control list comprises a list of users or groups of users enabled access to one or more documents and a level of access for each user or groups of users, such as read-only, read-write, modify properties, etc., see DeBie’652, Para. 8, wherein the read-write access is limited to one or more document, so that it teaches limitation “excluding the ability to edit”); 
detecting a movement of the content object within the records management system to a second location (Documents stored in the content management system may not initially be managed as part of a records management system until they go through a "declaration" procedure that creates a corresponding record information object (RIO) for the document, see DeBie’652, Para. 4. The RIOs location references 166 (FIG. 2) may reference electronic documents 214, 216, 218 and objects 220, 222 (e.g., databases, programs, etc.) stored in electronic storage media in object stores 224, 226, see DeBie’652, Para. 32); and 
updating, in response to detecting the movement, the record marker to identify a second navigation path from the first file structure to the second location (During a declaration stage, an RIO is created for a new document, and the RIO is stored in a file plan object store 110 (see, FIG. 2), see DeBie’652, Para. 18, the document is declared in the file plan and assigned to a container, the RIO, e.g., 238 in the container may comprise a pointer or identifier, e.g., record identifier, to an RIO database object in the metadata database 124. The RIO record in the database 124 may include a pointer to one or more other rows in the database 124 including the RIO information, such as the document metadata 164, location reference 166, and file plan document access control list (ACL) 168, see DeBie’652, Para. 34, wherein The RIO record in the database 124 is interpreted as record marker).

Claims 22, 26, 28, 31, 35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over DeBie (U.S. Pat. Pub. 2008/0155652, hereinafter, “DeBie’652”) in view of DeBie (U.S. Pat. Pub. 2008/0154970, hereinafter, “DeBie’970”) as applied to claims 21, 25, 27, 29, 30, 34, 36 and 38-40 above, and in further view of Ayars et al. (U.S. Pat. Pub. 2011/0218995).

As to claim 22, 
DeBie’652 teaches a notification about the declaration of the document as a record is forwarded to the records management system (When a document is declared or added to the file plan, and the RIO added to a container in the file plan, see DeBie’652, Para. 8).
However, DeBie’652 as modified does not explicitly teach the notification comprises at least one of a link to the location of the record, a first option to request more information about the record from the one or more users, and a second option to reject the record.
Ayars et al. teaches 
the notification comprises at least one of a link to the location of the record, a first option to request more information about the record from the one or more users, and a second option to reject the record (query the application servers on the state of the records that have deferred classification to determine if they have become classifiable. Alternatively, the applications hosted on application servers 340, 350 may be designed to automatically update the record management application regarding updates and changes to the records that have deferred classification so that the record management application can determine if the record can be classified...a user may acquire a physical object which can be stored in location 370, which the user may have declared as a record with deferred classification until more information is acquired., see Ayars et al., Para. 45)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeBie’652 as modified, to have the notification comprises at least one of a link to the location of the record, a first option to request more information about the record from the one or more users, and a second option to reject the record, as taught by Ayars et al., to have security be more easily controlled, user access in terms of browsing may provide better performance and the hierarchy may facilitate aggregation for purposes of disposition (Ayars et al., Para. 31, lines 7-11).

As to claim 26, DeBie’652 does not explicitly teach
prior to the assigning of the location, the operations further comprise: holding the record in an unfiled records folder; and performing one or more other actions comprising at least one of completing the record, adding additional metadata, requesting more information from the one or more users, and rejecting the record.
However, Ayars et al. teaches 
prior to the assigning of the location, the operations further comprise:
holding the record in an unfiled records folder (Records for which classification is deferred are place into a temporary container 490, see Ayars et al., Para. 48, lines 6-7); and performing one or more other actions comprising at least one of completing the record (record management application then moves the record to the appropriate container for disposition, see Ayars et al., Para. 48, lines 23-24), adding additional metadata, requesting more information from the one or more users, and rejecting the record.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeBie’652, to have prior to the assigning of the location, the operations further comprise: holding the record in an unfiled records folder; and performing one or more other actions comprising at least one of completing the record, adding additional metadata, requesting more information from the one or more users, and rejecting the record, as taught by Ayars et al., to have security be more easily controlled, user access in terms of browsing may provide better performance and the hierarchy may facilitate aggregation for purposes of disposition (Ayars et al., Para. 31, lines 7-11).

As to claim 28, DeBie’652 does not explicitly teach
a manual declaration received via a user interaction with a user interface of the content management system.
However, Ayars et al. teaches 
a manual declaration received via a user interaction with a user interface of the content management system (a user of a client terminal can notify the record management application to have the document declared a record when the user knows that the document is important, see Ayars et al., Para. 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeBie’652, to have a manual declaration received via a user interaction with a user interface of the content management system, as taught by Ayars et al., to have security be more easily controlled, user access in terms of browsing may provide better performance and the hierarchy may facilitate aggregation for purposes of disposition (Ayars et al., Para. 31, lines 7-11).

Claim 31 is rejected under the same rationale as stated in the claim 22 rejection.

Claim 35 is rejected under the same rationale as stated in the claim 26 rejection.

Claim 37 is rejected under the same rationale as stated in the claim 28 rejection.

Claims 23, 24, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over DeBie (U.S. Pat. Pub. 2008/0155652, hereinafter, “DeBie’652”) in view of DeBie (U.S. Pat. Pub. 2008/0154970, hereinafter, “DeBie’970”) as applied to claims 21, 25, 27, 29, 30, 34, 36 and 38-40 above, and in further view of Hayashi et al. (U.S. Pat. Pub. 2007/0208785).

As to claim 23, DeBie’652 teaches detecting the declaration of the document as the record (After declaring a document, the associated RIO is maintained in an electronic object storage facility referred to as a "file plan object store" including one or more "file plans", see DeBie’652, Para. 7), a display of information relating to the content object in the user interface including an icon visually depicting that the document has been declared as the record (The workplace 112, in addition to providing an entry point into the RMA application 102, provides an interface that end-users and records managers use to capture documents and declare RIOs; declare existing documents as RIOs; define access control lists for containers; search for particular RIOs and print search results to generate basic reports; save user favorites (preferences) to aid in classification; and view record content, see DeBie’652, Para. 22, and DeBie’652, FIG. 3).
However, DeBie’652 does not explicitly teach
changing the user interface of the content management system after; 
a display of a unique record identifier.
Hayashi et al. teaches changing the user interface of the content management system after (If the user selects document generation, a new document ... is generated and a thumbnail image of the new document is displayed in the document display area 1401 of the information processing system 700, see Hayashi et al., Para. 182, lines 23-29); 
a display of a unique record identifier (The information stored in the information database 20 is displayed in the document display area 1401, see Hayashi et al., Para. 169, lines 1-2, Information (document ID, etc.), see Hayashi et al., Para. 180, lines 8-9, the unique identifier of the display record medium, see Hayashi et al., Para. 39, lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of DeBie’652, to have changing the user interface of the content management system after; a display of a unique record identifier, as taught by Hayashi et al., to present various pieces of information in an easy-to-view and easy-to-handle manner, enables the user to easily compare and examine the information (Hayashi et al., Para. 8, lines 4-6).

As to claim 24, DeBie’652 as modified teaches removing one or more previously available actions available to the one or more users with respect to the document in the content management system (The illustrated operations of FIG. 5 show certain events occurring in a certain order. In alternative embodiments, certain operations may be performed in a different order, modified or removed, see DeBie’652, Para. 69), the one or more actions comprising the ability to edit the document (the user to easily and smoothly process information in such a manner to write a comment, a correction, a modification, etc., to information displayed on the optical write type electronic paper 100, see Hayashi et al., Para. 74).

Claim 32 is rejected under the same rationale as stated in the claim 23 rejection.

Claim 33 is rejected under the same rationale as stated in the claim 24 rejection.

Response to Argument
	Applicant’s remarks filed on 3/10/2021 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/Primary Examiner, Art Unit 2168